Case 1:19-cr-00521-PKC Document 88 Filed 06/16/20 Page 1 of 1
Case 1:19-cr-00521-PKC Document 87 Filed 06/15/20 Page 1of1

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E, Partort Sothern District of New York

Jennifer L. Brown
Atiomey-in-Charge

Executive Director

June 15, 2020

By ECF Ti i

The Honorable P. Kevin Castel /

United States District Judge ~
Southern District of New York _ he
500 Pearl Street je

New York, NY 10007 bes |

Re: United States v. Peter Bright
19 CR 521 (PKC)

a
Dear Judge Castel: Le

We write on behalf of Peter Bright to renew his motion for judgment of acquittal
pursuant to Rule 29 of the Federal Rules of Criminal Procedure. In February 2020, Mr. Bright
was first tried on one count of attempted enticement of a minor to engage in illegal sexual
activity, in violation of 18 U.S.C. § 2422(b). The jury could not reach a unanimous verdict and a
mistrial was declared. On March 10, Mr. Bright was retried on the same count. At the close of
the the government’s evidence, Mr. Bright moved for acquittal pursuant to Rule 29 because the
government failed to meet its burden of proving each element of the charged offense. Tr. 299. '
Mr. Bright now respectfully renews his motion for acquittal pursuant to Rule 29, resting on the
existing record.

 

 

Respectfully submitted,

/s/
Zawadi Baharanyi
Amy Gallicchio
Assistant Federal Defenders
212-417-8735 (0); 917-612-2753(c)

cc: Alexander Li
Assistant United States Attorney (by ECF)

 

' “Tr.” refers to the transcript of the second trial in this matter.

 

 
